DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 05/11/2020 is noted by the Examiner.
Drawings

    PNG
    media_image1.png
    414
    304
    media_image1.png
    Greyscale
The Oath/Declaration submitted on 05/11/2020 is noted by the Examiner.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters [130] and [132] have both been used to identify the same element “see adjacent annotated figure Fig. 1 & Fig. 2”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litman (US 3,956,843).
Regarding claim 1,  Litman discloses a handheld quality inspection tool for a welded component, comprising: an elongated hollow tube (17) defining a slot along a length thereof, an end flange defining an opening connected to an end of the elongated hollow tube (17) and adapted to directly or indirectly abut the welded component; a spring support connected at an opposite end of the elongated hollow tube (17); a spring member (22) disposed within the elongated hollow tube (17) and connected to the spring support; a plunger (12) disposed in the elongated hollow tube (17) and connected to the spring member (22) opposite the spring support; and a handle (10) connected to the plunger and protruding from the elongated hollow tube (17) through the slot and adapted to, when receiving a force, translate along the slot and move the plunger (12) within the elongated hollow tube (17) lengthwise to compress the spring member, such that, upon release of the force from the handle (10), the spring member (22) propels the plunger (12) towards the end flange (36) and applies an impact force to the welded 
    PNG
    media_image2.png
    365
    725
    media_image2.png
    Greyscale
component.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litman in view of Ludwig (US 4,640,119).
Regarding claim 2, Litman discloses upon release of the force from the handle, the spring member (22) causes the plunger (12) to impact a component and disposed within the opening defined by the end flange (Col. 4, lines 44-49).
Litman fails to discloses a threaded or unthreaded blank that is coupled to the welded component and disposed within the opening defined by the end flange.
Ludwig discloses a threaded or unthreaded blank that is coupled to the welded component and disposed within the opening defined by the end flange (“said impacting portion being operative to impact said metal surface to be tested”; see claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a handheld quality inspection too for a welded component, to modify Litman, to include a threaded or unthreaded blank, as taught by Ludwig, for the benefit of providing an indication of whether the strength of the pole is above or below any desired predetermined level by merely altering the strength of the driving spring member, to offer a high degree of reliability both.
Regarding claim 3, Litman further discloses a length of the slot is selected to bound compression of the spring member (22) between a minimum compression before the force is applied to the handle (Col. 3, lines 45-48) and a maximum compression after the force is applied to the handle (10), thereby bounding the impact force applied to the component by the plunger (12) when the force is released from the handle (Col. 4, lines 39-44).
Litman fails to discloses a welded component.
Ludwig discloses a welded component (“to impact said metal surface to be tested”; see claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a handheld quality inspection too for a welded component, to modify Litman, to include a welded component, as taught by Ludwig, for the benefit of providing an indication of whether the strength of the pole is above or below any desired predetermined level by merely altering the strength of the driving spring member, to offer a high degree of reliability both.
Regarding claim 4, Litman further discloses the elongated hollow tube (17) comprises an internally-threaded section (64) at the opposite end adjacent to the spring support (22), the spring support comprises an externally-threaded cylinder structure (38) mated to the internally-threaded section (64), and the spring support (22) being adapted to translate along the length of the elongated hollow tube (17) to modify a maximum impact force appliable by the handheld quality inspection tool.
Regarding claim 5, Litman further discloses a grip (18) connected to the spring support (22), protruding from the elongated hollow tube (17), and adapted to transfer a torque applied at the grip (18) to the spring support (22) for translating the spring support (22) along the length of the elongated hollow tube (17).
Regarding claim 6, Litman further discloses the spring support (22) defines a screw drive (Fig. 1) adapted to interface with a mating tool adapted to apply a torque to the spring support (22) for translating the spring support along the length of the elongated hollow tube (17).
Regarding claim 7, Litman further discloses the elongated hollow tube (17) comprises an externally-threaded section (38) at the end of the elongated hollow tube, and the end flange (36) comprises an internally-threaded section (64) mated with the externally-threaded section (38) of the elongated hollow tube (17).
Regarding claim 8, Litman further discloses a plurality of markings (24 “longitudinal slot”) applied to an external surface of the elongated hollow tube (17) adjacent to the slot adapted to identify a plurality of positions for the handle (10) and plunger (12) from where a known impact force is applied to the component when the handle (10) is released at each of the plurality of markings ((24 “longitudinal slot”).
Litman fails to discloses a welded component.
Ludwig discloses a welded component (“to impact said metal surface to be tested”; see claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a handheld quality inspection too for a welded component, to modify Litman, to include a welded component, as taught by Ludwig, for the benefit of providing an indication of whether the strength of the pole is above or below any desired predetermined level by merely altering the strength of the driving spring member, to offer a high degree of reliability both.
Regarding claim 9, Litman further discloses a plurality of notches (28 “lateral cocking notch”) defined by the elongated hollow tube (17) adjacent to the slot adapted to provide a plurality of detent positions for the handle and plunger from where a known impact force is applied to the component when the handle (10) is released at each of the plurality of notches (28 “lateral cocking notch”).
Litman fails to discloses a welded component.
Ludwig discloses a welded component (“to impact said metal surface to be tested”; see claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a handheld quality inspection too for a welded component, to modify Litman, to include a welded component, as taught by Ludwig, for the benefit of providing an indication of whether the strength of the pole is above or below any desired predetermined level by merely altering the strength of the driving spring member, to offer a high degree of reliability both.
Regarding claim 10, Litman further discloses a slider (26) positioned between the end portions of the elongated hollow tube (17), the slider (26) including a ring adapted to move along the length of the elongated hollow tube (17) and a set screw adapted to secure the ring relative to the elongated hollow tube (17), and the slider (26) adapted to obstruct the handle (10) from being moved to the end of the slot to control the impact force appliable by the handheld (10) quality inspection tool (Fig. 1).
Regarding claim 11, Litman further discloses a slider fixed along the length direction between the ends of the elongated hollow tube (17) and adapted to move in one of a circumferential direction and an orthogonal direction relative to the elongated hollow tube (17) from a first configuration positioning the slider (26) adjacent to the slot (marking 24 is a slot) and a second configuration positioning the slider (26) over the slot to obstruct the handle (10) from being moved to the end of the slot (marking 24 is a slot) to control the impact force appliable by the handheld quality inspection tool (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855